ADRIAN C. CONWAY, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Conway v. CommissionerDocket No. 1614.United States Board of Tax Appeals9 B.T.A. 664; 1927 BTA LEXIS 2537; December 19, 1927, Promulgated *2537  March 1, 1913, value determined.  Adrian C. Conway pro se.  Brice Toole, Esq., for the respondent.  VAN FOSSAN *665  Petitioner appealed from the determination by the Commissioner of deficiencies of $97.67 and $20 for the years 1919 and 1921, respectively, and from an overassessment of $6.96 for 1920.  At the hearing petitioner confined his testimony to the year 1919 and conceded all issues except the value on March 1, 1913, of five lots, on the sale of which in 1919 he claimed a loss of $825.  FINDINGS OF FACT.  In the year 1903, petitioner bought an undivided tract of land for $3,400.  Thereafter he subdivided it, put in a street and cement sidewalks, installed water connections, and paid part of the cost of graveling and oiling the street.  In 1910 or 1911 other lots adjacent to the property sold for prices of from $500 to $800.  The actual cost to petitioner of the lots with improvements and expenses up to 1913 was not less than $400 each.  The fair market price or value on March 1, 1913, of the five lots was $500 each.  Petitioner sold them in 1919 for $1,625.  OPINION.  *2538  VAN FOSSAN: Under the decisions of the Supreme Court in , and , the loss in this case is to be computed by deducting the sale price from the aggregate cost.  So computed, the loss is $375.  Judgment will be entered on 15 days' notice, under Rule 50.Considered by MARQUETTE and PHILLIPS.